DETAILED ACTION
                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                    Election/Restrictions 
Applicant's election with traverse of Species B in the reply filed on 07/02/2020 is acknowledged. The traversal is on the ground(s) that the cited references, WO 2016/117946 and US 2005/044880 do not show or suggest all of the features of claims. As such, claims 1-25 satisfy the requirement under PCT Rule 13.1 of “relating] to one invention only or to a group of inventions so linked as to form a single general inventive concept”. This is found persuasive and the Election/Restriction Requirement of 4/2/2010 has been withdrawn.
                                        Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 11/13/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
 
                                                       Drawings
 Drawings the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a the-way valve” recited in claims 2 and 7 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.                                                
                                                    Specification 
         The abstract of the disclosure is objected to because abstract exceeds 150 words in length. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Correction is required.  See MPEP § 608.01(b).
       
                                                Claim Objections
Claims 1, 4, 8, 12-13, and 16-25 are objected to because of the following informalities:
Claims 1, 16-17 and 18 recite “said/the plant” in line 9 (claim 1), line 2 (claim 16), line 10 (claim 17), and line 4 (claim 18). It is suggested to amend the claim language to read --“said refrigeration plant” -- to be consistent with the previous term.
Claims 1, 16-19 and 23 recite “the evaporator”. It is suggested to amend the claim language to read --“the one or more evaporator” -- to be consistent with the previous term.
Claim 1 recites “the at least one evaporator”. It is suggested to amend the claim language to read --“the at least one evaporator of the first low pressure branch” -- to be consistent with the previous term.

Claim 1 recites “a second low-pressure branch” in line 25. It is suggested to amend the claim language to read -- “a second low-pressure branch of the two or more low-pressure branches” -- for proper claim structure.  
Claim 1 recites “the first” in line 25. It is suggested to amend the claim language to read -- “the first evaporation level” -- for proper claim structure.  
Claim 1 recites “said liquid separator” in lines 31 and 36. It is suggested to amend the claim language to read -- “said liquid separator of the first low-pressure branch” -- to be consistent with the previous term.
Claim 4 recites the limitation “said liquid separator” in last line. It is suggested to amend the claim language to read -- “said liquid separator of the third low-pressure branch” -- to be consistent with the previous term.
Claims 8 and 12 recite “the heat exchanger”. It is suggested to amend the claim language to read -- “the at least one heat exchanger” -- to be consistent with the previous term.
Claim 13 recites “the liquid separator of the low-pressure branch”. It is suggested to amend the claim language to read -- “the liquid separator of the first low-pressure branch” -- to be consistent with the previous term.
Claim 17 recites “a first low-pressure branch” in line 20. It is suggested to amend the claim language to read -- “a first low-pressure branch of the two or more low-pressure branches” -- for proper claim structure.  
Claim 17 recites “a second low-pressure branch” in line 30. It is suggested to amend the claim language to read -- “a second low-pressure branch of the two or more low-pressure branches” -- for proper claim structure.  
Claim 17 recites “an evaporation level” in line 30. It is suggested to amend the claim language to read -- “a second evaporation level” -- for proper claim structure.  
Claims 18-25 recite “a refrigeration plant” in first line of each claim. It is suggested to amend the claim language to read -- “the refrigeration plant” -- for proper claim structure.
                                
                                 Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
          “first valve means”, in claim 1, “second valve means” in claim 4, “third valve means” in claim 6, “liquid level detection means” in claim 10, “the valve means” in claim 11, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for circulating air in an air-delivery duct” without reciting sufficient structure to achieve the function.  
        Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 4, 6 and 10-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification discloses:
The corresponding structure for “first valve means” is a first valve 22'' and a second valve 23'. See Par. 78.

The corresponding structure for “third valve means” is a first valve 22'' and a second valve 23'''. See Par. 102.
The corresponding structure for “liquid level detection means” is punctual meters. See Par. 109.
The corresponding structure for “valve means” is not described in the specification (see rejected under 35 U.S.C. 112(b) below).

This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an expansion device” in claims 1 and 17, “a high-pressure expansion device” in claim 12, “an electronic control unit” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “an expansion device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “expansion” without reciting 
Claim limitation “a high-pressure expansion device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “high-pressure expansion” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “an electronic control unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “electronic control” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 12, 17 and 25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
An expansion device treated as meaning a regulation valve. See Par. 68.
A high-pressure expansion device: no corresponding structure is described in the specification (see rejected under 35 U.S.C. 112(b) below).
.
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).    
 
                                Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 11-12 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in The written description fails to disclose the corresponding structure of “a high-pressure expansion device”, “an electronic control unit” and the “valve means”, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11-12, 14-15, 17, 19 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “said liquid separator” in last line, which is confusing as it is unclear which liquid separator referring to since two liquid separators are mentioned previously, one of which is the liquid separator of the first low-pressure branch and the other is the liquid separator of the third low-pressure branch. For examination purposes, the limitation is being considered as -- “the liquid separator of the third low-pressure branch” --.
Claim 11 recites “said/the liquid separator”, which is confusing as it is unclear which liquid separator referring to since two liquid separators are mentioned previously, one of which is the liquid separator of the first low-pressure branch and the other is the liquid separator of the third low-pressure branch. For examination purposes, the limitation is being considered as -- “the liquid separator of the third low-pressure branch” --.
Claim 11 recites the limitation “the valve means” in line 4. There is insufficient antecedent basis for this limitation in the claim since there is no mention of “valve means” that is related to level detection means. For examination purposes, the limitation is being considered as -- a valve means --.
Claim 12 recites the limitation “a condenser or gas cooler” in line 4 which is confusing as it is unclear how it relates to the previous recitation above in line 5 of claim 1. For examination purposes, the limitation is being considered as -- the condenser or gas cooler --.
Claim 12 recites the limitation “a high-pressure expansion device arranged between the heat exchanger, which the high-pressure expansion device functions as a condenser or gas cooler, and the liquid receiver” is unclear in contest. For examination purposes, the limitation is being considered as -- “a high-pressure expansion device arranged between the heat exchanger, which functions as the condenser or gas cooler, and the liquid receiver” --.
Claim 14 recites the limitation “the compressor groups” renders the claim indefinite because only one compressor group is required in the claim 1. For examination purposes, the limitation is being considered as -- “the compressor group” --.
Claim 15 recites the limitation “a second low-pressure branch” in line 2, which is confusing as it is unclear how it relates to the previous recitation same limitation above of claim 1. For examination purposes, the limitation is being considered as -- “the second low-pressure branch” --.
Claim 15 recites the limitation “a first low-pressure branch” in line 4 which is confusing as it is unclear how it relates to the previous recitation same limitation above of claim 1. For examination purposes, the limitation is being considered as -- “the first low-pressure branch” --.
Claim 17 recites the limitation “the heat exchange surface”. There is insufficient antecedent basis for this limitation in the claim since there is no mention of heat exchanger surface previously. For examination purposes, the limitation is being considered as -- “a heat exchange surface” --.
Claim 17 recites the limitation “to improve exploitation of the heat exchange surface in said evaporator” in lines 21-22, renders the claim indefinite because it is unclear in its contest. For examination purposes, the limitation is being considered as -- “to improve a heat exchange efficiency of the heat exchange surface in said evaporator” --.
Claim 17 recites the term “such” in phrase “feeding with such liquid” in lines 29-30, is a relative term which renders the claim indefinite. For examination purposes, the limitation is being considered as -- “feeding with the collected liquid”” --.
Claim 17 recites the limitation “temporarily interrupting the feeding of said second low-pressure branchfeeding the high-pressure branch” --.
Claim 19 recites the limitation “the respective liquid separators” is unclear since only one liquid separator is required in claim 17. For examination purposes, the limitation is being considered as -- “the liquid separator” --.

Further, claim limitations “the valve means” (in claim 11), “high-pressure expansion device” (claim 12) and “an electronic control unit” (in claim 25) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly
(b)    recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.
Claim 11, 13, 18-25 are rejected based upon their dependency from claims 9, 12 and 17. 

Examiner’s note: due to the excessive and numerous indefinite issues, the above list is potentially not complete and the Examiner requests that the applicant proof-read all claims for any remaining issues and make corrections to proceed the prosecution.
                                         Allowable Subject Matter
Claims 1 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening 

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 includes an explicit recitation of a liquid separator of the first low-pressure branch is not fluidically connected to an inlet of the evaporator of said first low-pressure branch, but is fluidically connected to a second low-pressure branch operating at a second evaporation level lower than the first upstream of the expansion device of the second low-pressure branch through a first connection duct, and wherein said circuit comprises first valve means that are installed in the first connection duct and in the second low-pressure branch and are controllable in such a way that said second low-pressure branch is alternately fed by the high-pressure branch or by said liquid separator through said first connection duct, said first valve means being actuated to allow feeding the at least one evaporator of the second low-pressure branch with liquid coming from the liquid separator of the first low-pressure branch when the at least one evaporator of the first low-pressure branch is made to operate in overfeeding conditions  so as to discharge the liquid that collects in said liquid separator; this combination is not present in or suggested by the prior art of record.

The closest prior art is CHAE (US 2016/0356537) which discloses a refrigeration plant (refer. to Fig. 4) with multiple evaporation levels, operating according to a vapour compression cycle, the refrigeration plant comprising: a circuit (two-stage compression cooling cycle; par. 114) comprising: a high-pressure branch (branch of hot refrigerant discharge portion), wherein is arranged at least one heat exchanger (120), which functions as a condenser or gas cooler (refer to par. 47), and 
          two or more low-pressure branches (branch of expanded refrigerant discharge from different expansion valves portions), each of which operates at a different evaporation level to serve users having different refrigeration requirements, each low-pressure branch of the two or more low-pressure branches said plant comprising an expansion device (140, 150), at least one evaporator (160, 260), and 
         a compressor group (110, 210), each of the two or more low-pressure branches having at least one evaporator (160, 260) connected directly to said high-pressure branch, wherein a first low-pressure branch of the two or more low-pressure branches operating at a first evaporation level comprising a liquid separator (170) that is fluidically connected: 
           to an evaporator outlet of said first low-pressure branch to collect a liquid exiting the at least one evaporator (160) when the at least one evaporator of the first low-pressure branch is operating in overfeeding conditions (refer to par. 96; where refrigerant may be introduced into the second evaporator 260), (note: that overfeeding conditions are interpreted to be when liquid refrigerant flows out of an evaporator to be collected in the liquid separator and feed to low-pressure branch); and to an intake of the compressor group (110, 210) of said first low-pressure branch. 
References: EP2754978, US 8459052, US 20100263393, US 20120227427. Also, see the attached PTO 892 for additional related references.

                                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/Examiner, Art Unit 3763
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763